Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 19, 2021 has been entered.  Claims 1-30 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Winternitz on December 7, 2021.

The application has been amended as follows: 

CLAIM 19 Line 1 after “device of claim” deleted [[18]] and inserted --1--

CLAIM 20 Line 1 after “device of claim” deleted [[18]] and inserted --1--

CLAIM 27 Line 2 after “the delivery catheter includes” deleted [[an]] and inserted --the--

Claim 29 Line 1 after “claim 22, wherein” inserted --the native valve is a tricuspid valve, the atrium is the right atrium, and the ventricle is the right ventricle, --

Terminal Disclaimer
The terminal disclaimer filed on November 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers 11,071,627, 10,653,522, 10,595,994, 10,321,995, 11,076,956, and 11,109,969 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, or reasonable combination thereof, fails to disclose or suggest a side-delivered transcatheter prosthetic heart valve, particularly wherein the valve is compressed for side-delivery with outer frame and flow control component as claimed, including the frame having upper and lower collars combining to sandwich or compress the tricuspid or mitral annulus to seal the annulus from perivalvular leaks.   
Of the closest prior art, Chambers (US 2018/0200049) discloses a side-delivered transcatheter heart valve (Figs 3A-B) wherein the valve portion (305), or flow control component, is oriented in a downward position and the valve device is pushed out of the delivery sheath (304) in a sideways orientation. However, Chambers fails to disclose structural details of the prosthetic heart valve and it appears the heart valve is disposed above the native valve or at least seated within the native valve annulus. Chambers teaches it is undesirable to have a two chamber solution with a portion extending into the left ventricle, which is usually bulky and more difficult to deliver (para [0015-0016]). Although Chambers teaches the invention is readily applicable to single or 2-chamber solutions (para [0017)), it is unclear how known lower collars designed to be deployed into the ventricles would be added to Chambers’ device and still maintain the orthogonal delivery. See for example Kovalsky et al. (US 2014/0222142) disclosing an upper collar (1802) and lower collar or cuff (1871B) of a prosthetic heart valve (Fig .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771